 

Exhibit 10.17

 

PORTFOLIO ADVISORS ALLIANCE, INC.

330 Madison Avenue, 6th Floor

New York, New York 10016

Tel.: (212) 812-8900 / (800) 804-2595

Fax: (212) 867-1993

 

  January 3, 2014

 

Cardax Pharma, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, Hawaii 96822

Attention:Mr. David G. Watumull,

President and Chief Executive Officer 

 

Re:  Financial Consulting Agreement

 

Dear Mr. Watumull:

 

This financial consulting agreement (this “Agreement”) sets forth the terms upon
which Cardax Pharma, Inc., a Delaware corporation (and unless the context
otherwise requires, from and after the Commencement Date (as hereinafter
defined), PubCo, including any of their respective successors thereto, the
“Company”), shall engage Portfolio Advisors Alliance, Inc., a California
corporation (the “Consultant”), which is a registered broker-dealer and a member
of the Financial Industry Regulatory Authority, on a non-exclusive basis and
during the Term (as hereinafter defined) to perform services related to
financial consulting and public relations matters as more particularly set forth
herein. We acknowledge that our non-exclusive right to act as the Company’s
financial and public relations advisor is with the consent of Agincourt Ltd.
(which consent is evidenced by its signature below) whose prior existing
commitment from the Company to serve as the Company’s exclusive financial
advisor will continue in effect following the termination of the Consultant’s
services hereunder. In addition, with the consent of Agincourt, Ltd., the
Consultant is, concurrently herewith, entering into a Placement Agent Agreement
relating to the Consultant’s services as placement agent for a private placement
(the “Private Placement”) of securities of the Company.

 

1.          Services. Commencing on the Commencement Date, the Consultant shall
act as a non-exclusive advisor to the Company with respect to financial and
public relations matters, and in that capacity the Consultant shall perform such
services related to financial and public relations matters (the “Services”) as
may be reasonably requested by the Company from time to time, which services may
include, but will not necessarily be limited to:

 

 

 

 

(a)          advice regarding obtaining financing, including introducing the
Company to accredited investors, which may be corporations, partnerships, mutual
funds, hedge funds, investment partnerships, securities firms, lending and other
institutions and entities, as well as select high net worth individuals for the
purposes of providing financing in the form of equity or equity-linked
securities of the Company or a combination of the foregoing (a “Corporate
Financing Transaction”);

 

(b)          advice regarding the financial structure of the Company or its
divisions or any programs and projects undertaken by any of the foregoing;

 

(c)          counsel to the Company regarding its overall strategy and related
activities within the financial community;

 

(d)          advice regarding proposed press releases by the Company;

 

(e)          assistance to the Company with the preparation and revision of
presentation materials for meetings with the investment community; and

 

(f)          such other services as the Company may reasonably request of the
Consultant from time to time.

 

In addition, from time to time, subject to scheduling availability, the
Consultant shall:

 

(i)meet with the financial community on behalf of Company;

 

(ii)survey key analysts, brokers and institutional investors:

 

(iii)arrange meetings between Company’s senior management and members of the
financial community, including individual meetings, informal group meetings and
formal presentations.

 

2.          Performance of Services. The Consultant shall provide the Services
requested by Company at times determined in the reasonable good faith discretion
of the Consultant, giving due regard to the timing needs of the Company and the
reasonable scheduling and other commitments of the Consultant. Such services
shall be provided in person, by telephone, by email or by such other means as
the Consultant shall reasonably determine in good faith. The Company and the
Consultant agree that the Services to be provided hereunder by the Consultant
are not exclusive, that the Company has existing relationships and is free to
pursue new relationships with other financial advisors, and that the Consultant
has other business obligations, including providing financial advisory and
consultant services to others. The Company agrees that the provision of such
services shall not constitute a breach hereof of any duty owed to the Company by
virtue of this Agreement and that the provision of similar financial advisory
service by other advisors to the Company shall not constitute a breach hereof of
any duty owed by the Company to the Consultant by virtue of this Agreement.
Nothing contained herein shall be construed to limit or restrict the Consultant
in conducting such businesses with respect to others or in rendering such
services to others.

 

2

 

 

3.          Relationship of the Parties. The Consultant shall be, and at all
times during the Term (as hereinafter defined) shall remain, an independent
contractor. As such, the Consultant shall determine the means and methods of
performing the Services hereunder and shall render the Services at such places
and by such means as it determines.

 

4.          Expenses. The Company shall pay all -approved reasonable costs and
expenses incurred by the Consultant that were pre-approved by the Company in the
performance of its duties hereunder, including but not limited to reasonable and
documented travel, legal fees and other expenses. The Consultant will not bear
any of the Company’s legal, accounting, printing or other expenses in connection
with any transaction considered or consummated hereby. It also is understood
that neither the Consultant, nor any of its officers, directors, employees or
agents, will be responsible for any fees or commissions payable to any finder or
to any other financial or other advisor utilized or retained by the Company.

 

5.          Compensation. As the compensation to the Consultant for its services
hereunder, the Company shall cause to be issued to the Consultant, on the
Commencement Date, five-year warrants to purchase four hundred thousand
(400,000) shares of the common stock of PubCo (as hereinafter defined), which
warrants will have an exercise price equal to the unit purchase price in the
Private Placement (expected to be $0.625 per share), will have a cashless
exercise feature, and will provide customary anti-dilution protection for
structural changes in the issuer’s capitalization. The form of the warrant is
attached hereto.

 

6.          Additional Services. Should Company desire the Consultant to perform
additional services not outlined herein, Company may make such request to the
Consultant in writing. The Consultant may agree to perform those services at its
sole discretion and may enter into additional definitive agreements with the
Company which shall set forth the Consultant’s obligations in connection with
such transactions, as well as the compensation to be paid the Consultant with
respect to its additional services.

 

7.          Term. This Agreement shall commence on the date (if any, the
“Commencement Date”) of the consummation of the merger contemplated by that
certain merger agreement dated as of November 27, 2013, as the same may be
amended, by and between the Company, Koffee Korner, Inc., a Delaware corporation
(“PubCo”), and Cardax Pharmaceuticals, Inc., that provides for the merger of the
Company with a wholly owned subsidiary of PubCo (“PubCo Sub”), and shall remain
in effect for twelve (12) months from the Commencement Date.

 

3

 

 

8.         Confidentiality. The Non-Disclosure Agreement between the Company and
the Consultant dated as of November 5, 2013 shall remain in full force and
effect following the execution and delivery of this Agreement.

 

9.         Indemnification. The Company shall indemnify the Consultant in
accordance with the provisions of Annex A hereto, which is incorporated by
reference and made a part hereof.

 

10.       Limitation Upon the Use of Advice and Services. Use of the
Consultant’s name requires the prior written approval of the Consultant unless
the Company is required by law to include the Consultant’s name in annual
filings, other report or release of the Company, in which event the Company
shall furnish to the Consultant copies of such annual reports or other reports
or releases using the Consultant’s name in advance of publication by the
Company.

 

11.       Cooperation. The Company will cooperate with and will furnish the
Consultant or entities introduced by the Consultant with all reasonable
information and data concerning the Company which the Consultant considers
appropriate and will provide the Consultant with reasonable access to the
Company’s officers, directors, employees, independent accountants and legal
counsel. The Company represents that all information provided to the Consultant
for distribution to investors will be complete and correct in all material
respects. Notwithstanding anything set forth above to the contrary, the
Consultant shall not be responsible for any due diligence investigation of the
Company on behalf of any other party in connection with its services hereunder
or in connection with any Corporate Finance Transaction.

 

12.       Termination. This Agreement may be terminated at any time prior to the
expiration of the Term by Consultant upon five (5) days prior written notice to
the Company if there a breach or default by the Company and by the Company upon
five (5) days prior written notice to Consultant for any breach or default by
Consultant or by the mutual consent of . In the event of any such termination,
this engagement letter shall terminate and shall be of no further force and
effect except that (i) Consultant shall be entitled to retain the warrants
issued to it pursuant to paragraph 5 hereof and receive reimbursement for
expenses it has incurred up to the date of such termination in accordance with
Paragraph 5 hereof and (ii) the sections headed “Confidentiality,”
“Indemnification,” “Limitation,” and “Miscellaneous,” will survive.

 

13.       Miscellaneous.

 

(a)          Successors and Assigns. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto, and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto. Anything to the contrary notwithstanding, the Company shall
cause all of its obligations hereunder, including its obligations under Annex A
hereto, to be binding upon and enforceable directly against PubCo.

  

4

 



 

(b)          Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be delivered by overnight courier
to the parties at the following addresses (or at such other address for a party
as shall be specified by like changes of address which shall be effective upon
receipt) or sent by electronic transmission, with confirmation received:

 

If to the Consultant, to:

 

Portfolio Advisor Alliance, Inc.

330 Madison Avenue, 6th Floor

New York, New York 10017

Telephone: 212-812-8900

Facsimile: 212-867-1993

E-Mail: kwasserman@allenps.com

Attention:Ms. Kerri Wasserman,

Chief Compliance Officer

 

With a copy to:

 

Timothy I. Kahler, Esq.

Troutman Sanders, LLP

The Chrysler Building

405 Lexington Avenue

New York, New York 10174

Telephone: (212) 704-6169

Fax: (212) 704-5948

E-Mail: timothy.kahler@troutmansanders.com

 

If to the Company, to:

 

Cardax Pharma, Inc.

2800 Woodlawn Drive, Suite 129

Honolulu, Hawaii 96822

Telephone: (808) 457-1400

Facsimile: (808) n237-1509

E-Mail: DWatumull@cardaxpharma.com

Attention:Mr. David G. Watumull,

      President and Chief Executive Officer

 

5

 

 

With a copy to:

 

Richard M. Morris, Esq.

Herrick, Feinstein LLP

Two Park Avenue

New York, New York 10016

Telephone: (212) 592-1432

Fax: (212) 592-1500

E-Mail: rmorris@herrick.com

 

(c)          Applicable Law; Arbitration. This Agreement shall be deemed to have
been made and delivered exclusively in New York, New York and shall be governed
as to validity, interpretation, construction, effect and in all other respects
solely and exclusively by the internal laws of the State of New York without
regard to principles of conflicts of law thereof. Any and all disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination or invalidity thereof, shall be finally and exclusively
resolved by arbitration in accordance with the Rules of FINRA as at present in
force. The parties hereto exclusively and irrevocably agree that arbitration
shall take place in New York, New York. The parties hereby irrevocably submit
themselves to the sole and exclusive jurisdiction of the arbitration tribunal in
New York, New York under the auspices of FINRA. The award of the arbitrators may
include, without limitation, one or more of the following: a monetary award, a
declaration of rights, an order of specific performance, an injunction,
reformation of the contract. The decision of the arbitrators shall be final and
binding upon the parties hereto, and judgment on the award may be entered in any
court having jurisdiction over the subject matter thereof. The cash expenses of
the arbitration (including without limitation reasonable fees and expenses of
counsel, experts and consultants) shall be borne by the party against whom the
decision of the arbitrators is rendered; provided that if a party prevails only
partially, such party shall be entitled to be reimbursed for such costs and
expenses in the proportion that the dollar amount successfully claimed by the
prevailing party bears to the aggregate dollar amount claimed.

 

(d)          Counterparts. This Agreement and any amendments, waivers, consents,
or supplements may be executed in one or more counterparts, each of which when
so executed and delivered shall be deemed an original, but all of which
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement, any
amendments, waivers, consents or supplements, by facsimile or by email of a pdf
or similar copy shall be as effective as delivery of a manually executed
counterpart thereof.

 

(e)          No Waiver, Etc. No provision of this Agreement may be changed or
terminated except by a writing signed by the party or parties to be charged
therewith. Any party hereto may waive compliance by the other with any of the
terms, provisions and conditions set forth herein; provided, however, that any
such waiver shall be in writing specifically setting forth those provisions
waived thereby. No such waiver shall be deemed to constitute or imply a waiver
of any other term, provision or condition of this Agreement.

 

6

 

 

(f)          Entire Agreement. This Agreement contains the entire agreement
between the parties hereto and is intended to supersede any and all prior
agreements between the parties relating to the same subject matter.

 

[The remainder of this page is intentionally blank.]

 

7

 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return this Agreement, whereupon it will become a binding
agreement between the Company and the Consultant in accordance with its terms as
of the date first appearing above.

 

  Very truly yours,       PORTFOLIO ADVISORS ALLIANCE, INC.         By: /s/
Kerri Wasserman   Name:    Kerri Wasserman   Title:      Chief Compliance
Officer      and Authorized Signatory

 

Accepted and approved this Third (3rd) day of January 2014:

 

CARDAX PHARMA, INC.

 

By: /s/ David G. Watumull   Name: David G. Watumull   Title: President and Chief
Executive Officer

 

Agincourt Ltd. hereby consents and agrees to the foregoing matters as of the
date first set forth above.

 

AGINCOURT LTD.

 

By: /s/ James J. Cahill   Name: James J. Cahill   Title: Managing Director

 

8

 



 

ANNEX A

 

This Annex A is attached to and incorporated by reference into the Financial
Consulting Agreement (the “Agreement”) between Cardax Pharma, Inc., a Delaware
corporation (the “Company”), and Portfolio Advisors Alliance, Inc., a California
corporation (the “Consultant”), dated January 3, 2013. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Agreement.

 

The Company hereby agrees to indemnify and hold harmless the Consultant and its
affiliates, and the respective directors, officers, partners, controlling
persons (within the meaning of Section 15 of the Securities Act of 1933, as
amended, or Section 20 of the Securities Exchange Act of 1934, as amended),
agents, sub-agents, and employees of the Consultant or any of its affiliates
(the Consultant and each such other person or entity being referred to
individually as an “Indemnified Person” and, collectively, as “Indemnified
Persons”), to the fullest extent lawful, from and against any and all Damages
(as hereinafter defined) directly or indirectly in connection with, arising out
of, based upon, or in any way related to the engagement of the Consultant under
the Agreement or any transaction, thing or conduct in connection therewith. The
Company will not, however, be responsible for any Damages, or any associated
counsel fees or expenses, that are finally determined in the manner specified by
the Agreement (and not subject to further review) to have resulted from the
Consultant’s or other Indemnified Person’s bad faith, willful misconduct or
gross negligence.

 

“Damages” means any and all losses, Actions (as hereinafter defined), damages,
judgments, assessments, investigation costs, settlement costs, fines, penalties,
arbitration awards and any other liabilities, costs, fees and expenses,
including without limitation all documented out of pocket costs and expenses,
including reasonable counsel fees and disbursements, in connection with
investigating, preparing for and defending any Action to which the Consultant or
any other Indemnified Person is named as a party or is reasonably anticipated to
become a party thereto, whether or not in connection with any pending or
threatened Action, caused by or arising out of or in connection with the
Consultant acting pursuant to the Agreement.

 

“Action” means any formal or informal action, case, claim, litigation, appeal,
hearing, inquest, investigation, arbitration, mediation, inquiry or other
proceeding (including, without limitation, stockholder actions).

 

If multiple claims are brought against an Indemnified Person, with respect to at
least one of which indemnification is permitted under applicable law and
provided for under the terms of this Annex A, the Company agrees that all
Damages associated therewith, including any judgment or award against such
Indemnified Person in connection therewith, shall be conclusively deemed to be
based on claims as to which indemnification is permitted and provided for
hereunder, except to the extent the judgment or award expressly states that it,
or any portion thereof, is based on a claim as to which indemnification is not
available.

 

A-1

 

 

The Company also agrees that neither the Consultant nor any other Indemnified
Person shall have any liability to the Company for, in connection with or
arising out of the engagement of the Consultant under the Agreement except for
any such liability for Damages, including attorneys fees, incurred by the
Company that are finally determined in the manner specified by the Agreement
(and not subject to further review) to have resulted from the Consultant’s or
other Indemnified Person’s bad faith, willful misconduct or gross negligence.

 

In no event shall the Company or any Indemnified Person be responsible for any
special, indirect or consequential damages incurred by the other; provided that
nothing in this sentence shall be deemed to (i) relieve the Company of any
obligation it may otherwise have hereunder to indemnify an Indemnified Person
for any such damages asserted by an unaffiliated third party or (ii) relieve the
Consultant of any liability it may otherwise have hereunder to the Company for
any such damages which the Company becomes legally obligated to pay to an
unaffiliated third party.

 

In the event that the foregoing indemnity is unavailable (except by reason of
the bad faith, willful misconduct or gross negligence of the Consultant or an
Indemnified Party), then the Consultant and the Company shall contribute to
amounts paid or payable by the Indemnified Parties, in respect of the Damages
sustained or incurred by the Indemnified Parties, in such proportion as
appropriately reflects the relative benefits received by, and the relative fault
of, the Consultant and the Company in connection with the matters as to which
such Damages relate and other equitable considerations; provided, however, that
in no event shall the amount to be contributed by the Consultant exceed the
amount of the Consultant Fees actually received by the Consultant in cash from
the Company under the terms of the Agreement.

 

The Company will not, without the Consultant’s prior written consent (which
shall not be unreasonably withheld), consent to the entry of any judgment in or
otherwise seek to terminate any Action in respect of which indemnification may
be sought hereunder (if any Indemnified Person is a party, or reasonably
anticipated to become a party, thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Damages arising out of such Action. No Indemnified Person
seeking indemnification, reimbursement or contribution hereunder will, without
prior written consent the Company, which consent shall not be unreasonably
withheld, settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any Action in respect of which indemnification may
be sought hereunder.

 

A-2

 

 

Promptly after receipt by an Indemnified Person of notice of its involvement in
any Action, the Consultant shall, if a claim for indemnification in respect
thereof is to be made against the Company hereunder, notify the Company of such
involvement; provided, however, that the failure to so notify the Company shall
not relieve the Company of any liability that it may have under the provisions
of this Annex A except to the extent that it has been prejudiced in any material
respect by such failure, or from any liability which it may otherwise have to
the Indemnified Parties.

 

If an Indemnified Person is entitled to indemnification under this Annex A with
respect to any action or proceeding brought by a third party, the Company shall
be entitled to assume the defense of any such action or proceeding with counsel
reasonably satisfactory to the Indemnified Person. Upon assumption by the
Company of the defense of any such action or proceeding, the Indemnified Person
shall have the right to participate in such action or proceeding and to retain
its own counsel, but the Company shall not be liable for any legal expenses of
other counsel subsequently incurred by such Indemnified Person in connection
with the defense thereof unless the Company shall have failed to employ counsel
reasonably satisfactory to the Indemnified Person in a timely manner.

 

A-3

 

 

